Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 1 of 31 PageID 1




                    UNITED STATES DISTRICT COURT
                     MIDDLE DISTRICT OF FLORIDA
                           TAMPA DIVISION

TRINET USA, INC.

      Plaintiff,

vs.                                   CASE NO. _______________

KANE PIGLIAVENTO,

      Defendant.
                                /

                                    COMPLAINT

      COMES NOW Plaintiff TriNet USA, Inc. (“TriNet”) and files this Complaint

against Defendant Kane Pigliavento (“Pigliavento”), and alleges as follows:

                          NATURE OF THE ACTION
      1.    Pigliavento is a former TriNet Director who voluntarily resigned from

TriNet to serve as a Regional Sales Manager for one of TriNet’s competitors,

Vensure Employer Services (“Vensure”). Just days before informing TriNet of his

resignation, Pigliavento unlawfully sent to his personal Gmail account a spreadsheet

containing TriNet’s highly-confidential information, including information

regarding all of TriNet’s financial services industry customers from 2018 to the

present.

      2.    This is an action for injunctive relief and damages arising from

Pigliavento’s misappropriation of TriNet’s confidential business information and
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 2 of 31 PageID 2




trade secrets in violation of the Defend Trade Secrets Act of 2016, 18 U.S.C. § 1836

(“DTSA”), the Florida Uniform Trade Secrets Act, Fla. Stat. § 688.001, et seq.

(“FUTSA”), and Florida’s Deceptive and Unfair Trade Practices Act. Pigliavento’s

improper conduct also constitutes a breach of his Proprietary Information and

Inventions Agreement with TriNet as well as a breach of his fiduciary and other

duties.

                                  THE PARTIES

      3.     TriNet is a Delaware corporation with its principal place of business

located in Dublin, California.

      4.     Pigliavento was employed by TriNet from April 19, 2016 until he

voluntarily resigned effective March 3, 2020.         While employed by TriNet,

Pigliavento was based in Bradenton, Florida, and resided at 3502 Harlowe Run,

Bradenton, Florida 34211. Upon information and belief, Pigliavento continues to

reside at and can be served at that address.

                         JURISDICTION AND VENUE

      5.     This Court has jurisdiction of the subject matter of this action under 28

U.S.C. § 1331 in that this action arises under the laws of the United States;

specifically, 18 U.S.C. § 1836. This Court has supplemental jurisdiction over

TriNet’s state law claims pursuant to 28 U.S.C. § 1367.




                                          2
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 3 of 31 PageID 3




      6.     Venue is proper in this Court pursuant to 28 U.S.C. §§ 1391 because (i)

a substantial portion of the events or omissions giving rise to TriNet’s claims

occurred in Bradenton, Florida; (ii) Pigliavento resides in Bradenton, Florida; and/or

(iii) TriNet suffered injury in Bradenton, Florida.

                           GENERAL ALLEGATIONS

      7.     Pigliavento is a former TriNet Director, Small Business who

voluntarily resigned from TriNet to serve as the Regional Sales Manager for one of

TriNet’s competitors, Vensure. This case involves Pigliavento’s improper and

unlawful access, transmittal, disclosure, and/or use of TriNet’s confidential

information to benefit himself and his new employer Vensure.

      8.     As described in more detail below, less than one week before resigning

from TriNet to serve as a Regional Sales Manager for Vensure, Pigliavento

improperly emailed to his personal Gmail email account a spreadsheet containing

TriNet’s highly-confidential sales information, including, without limitation, highly-

confidential information about TriNet’s financial services industry customers and

the amount of revenues they generate. Pigliavento was not authorized to send

TriNet’s highly-confidential information to himself, particularly as he was preparing

to leave TriNet to work for one of its competitors.

      9.     Pigliavento’s improper access, transmittal, disclosure, and/or use of

TriNet’s confidential information to benefit his new employer, Vensure, constitutes



                                          3
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 4 of 31 PageID 4




a breach of his Proprietary Information and Inventions Agreement (“PIIA”),

TriNet’s Security Policies (defined below), his fiduciary duty to TriNet, and state

and federal law.

      10.      Through this action, TriNet seeks to enjoin Pigliavento from further

breaches and to recover the damages caused by his improper and unlawful actions.

                         Background on TriNet’s Business

      11.      TriNet is a professional employer organization otherwise known as a

“PEO.” PEOs like TriNet provide small and medium size businesses with full-

service human resource solutions. In other words, PEOs typically serve as an outside

human resources department for small and medium-sized businesses that do not have

or need an internal human resources department.

      12.      TriNet offers customers a wide variety of human resource and related

services, including, but not limited to, payroll administration, benefits consultation

and management, and risk mitigation advice.

      13.      The PEO industry is highly competitive. PEOs, like TriNet, compete

with other PEOs, like Vensure, to sell their human resource and related services

often to the same type of small and medium-sized businesses. Competition normally

takes place through sales calls and sales pitches from individual sales employees like

Pigliavento.




                                          4
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 5 of 31 PageID 5




      14.    PEOs typically do not charge their customers “list” or “rack” rates.

Rather, the fees a customer pays are often highly negotiated and non-public. For

that reason, the fees a PEO charges a specific customer are not typically available in

the public domain.

            Pigliavento’s Employment By and Contracts with TriNet

      15.    On or about April 19, 2016, TriNet hired Pigliavento as Manager Inside

Sales for Small Business in TriNet’s Bradenton, Florida office.

      16.    As an Inside Sales Manager, Pigliavento’s duties included, inter alia,

identifying businesses that are prospective TriNet customers, developing and

implementing sales strategies, soliciting businesses to purchase TriNet’s products

and services, managing a team of sales employees responsible for soliciting

businesses to purchase TriNet’s products and services and identifying, recruiting and

hiring sales team members. While employed by TriNet, Pigliavento focused on

businesses in the financial services industry.

      17.    As consideration for being employed by TriNet and receiving

compensation in connection therewith, Pigliavento signed his PIIA. A true and

correct copy of Pigliavento’s PIIA is attached hereto as Exhibit A.

      18.    Pigliavento’s PIIA contains numerous terms governing his access to,

use, transmittal, and disclosure of TriNet’s confidential information.




                                          5
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 6 of 31 PageID 6




      19.    For example, Paragraph 1 of Pigliavento’s PIIA defines what TriNet

deems as confidential information and governs Pigliavento’s use of that information

both during and after his employment. Specifically, Paragraph 1 of Pigliavento’s

PIIA states, in part:

      1.      Maintaining Confidential Company Information. I will not,
      during and after my employment with TriNet HR Corporation or any
      of its successors, subsidiaries, assigns, related companies and divisions
      (collectively, the “Company”), (i) directly or indirectly disclose to any
      person or entity, or use, except for the sole benefit of the Company, any
      of the Company’s confidential or proprietary information or trade
      secrets (collectively, “Company Information”) . . . . Company
      Information shall include the Company’s trade secrets; research and
      development plans or projects; data and reports; computer materials
      such as software programs, instructions, source and object code, and
      printouts; products[,] prospective products, inventions, developments,
      and discoveries; data compilations, development databases; business
      improvements; business plans (whether pursued or not); ideas; budgets;
      unpublished financial statements; licenses; pricing strategy and cost
      data; information regarding the skills and compensation of other
      employees of the Company; the personal identifying and protected
      health information of other employees of the Company, including
      worksite employees of TriNet customers; lists of current and potential
      customers of TriNet; strategies, forecasts and other marketing
      information and techniques; employment and recruiting strategies and
      processes; sales practices, strategies, methods, forecasts, compensation
      plans, and other sales information; investor information; and the
      identities of the Company’s suppliers, vendors, and contractors, and all
      information about those supplier, vendor and contractor relationships
      such as contact person(s), pricing and other terms.

      See Exhibit A, ¶ 1.

             Throughout this Complaint, “Confidential Information” shall

have the same meaning as “Company Information” in Pigliavento’s PIIA.



                                         6
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 7 of 31 PageID 7




      20.      Pigliavento’s PIIA required him to not only maintain the confidence of

TriNet’s Confidential Information, but also any confidential information that TriNet

received from its customers. Specifically, Paragraph 2 of Pigliavento’s PIIA states:

      2.     Third Party Information. I understand that the Company has
      in the past received, and in the future may receive from third parties,
      confidential or proprietary information (“Third Party Information”),
      subject to a duty on the Company’s part to maintain the confidentiality
      of such information and to use it only for certain limited purposes.
      During and after my employment with the Company, I will hold all
      Third Party Information received by me in the strictest confidence and
      will not disclose it to anyone (other than Company personnel who need
      to know such information in connection with their work for the
      Company) or use it, expect in connection with my work for the
      Company.

      See id., ¶ 2.

      21.      Under Paragraph 4 of the PIIA, when Pigliavento resigned from TriNet,

he was required to promptly return to TriNet all its property and Confidential

Information:

      4.     Return of Company Property. When I leave the employ of the
      Company, I will deliver to the Company (and will not keep in my
      possession, copy, or recreate or deliver to anyone else in whole or in
      part) any and all items including but not limited to files, drawings,
      notes, notebooks, memoranda, specifications, records, business plans
      and forecasts, financial information, sales materials, customer and
      prospective customer lists, reports, programs, proposals,
      specifications[,] computer-record information (including emails),
      tangible property (including but not limited to laptop/desktop
      computers, flash drives, CD-ROMs, cell phones, blackberries, tablets
      and other PDA devices), building entry/access cards, identification
      badges and keys, devices, and documents, together with all copies
      thereof (in whatever medium recorded) and any other property or
      material containing or disclosing Company Information or Third Party

                                           7
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 8 of 31 PageID 8




      Information. I further agree that any property owned by the Company,
      wherever located, including disks and other storage media, computers,
      filing cabinets, desks/desk drawers, or lockers, is subject to inspection
      by Company personnel at any time during my employment and after,
      with or without notice.

      See id., ¶ 4.

      22.    Effective in April 2019, Pigliavento’s title was changed to Director of

Sales for Small Business. In that role, Pigliavento continued to be responsible for,

inter alia, identifying businesses that are prospective TriNet customers, developing

and implementing sales strategies, soliciting businesses to purchase TriNet’s

products and services, managing a team of sales employees responsible for soliciting

businesses to purchase TriNet’s products and services and identifying, recruiting and

hiring sales team members. While employed by TriNet, Pigliavento focused on

businesses in the financial services industry. As TriNet’s Director of Sales for Small

Business, Pigliavento remained focused on businesses in the financial services

industry.

      23.    Upon information and belief, by no later than February 2020,

Pigliavento was in discussions with one of TriNet’s competitors, Vensure, to leave

TriNet and become employed by Vensure.

      24.    On February 18, 2020, Pigliavento informed TriNet that he was

voluntarily resigning from the company to work for Vensure.            According to




                                          8
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 9 of 31 PageID 9




Pigliavento’s LinkedIn page, he has worked for Vensure as a Regional Sales

Manager since March 2020.

      25.    On February 21, 2020, TriNet sent Pigliavento a letter confirming that

his employment relationship with TriNet would end on March 3, 2020. In that letter,

TriNet reminded Pigliavento of his obligation to adhere to the postemployment

obligations contained within his PIIA. The letter also included a copy of the PIIA.

      26.    On February 21, 2020, TriNet sent Pigliavento a separate letter

regarding his post-employment legal obligations (“Legal Obligations Letter”). In

that letter, TriNet again reminded Pigliavento of his obligations under the PIIA:

      Maintaining Confidential Company Information. As an employee
      of TriNet, you had access to confidential and proprietary information
      and trade secrets of the company (“Company Information”). As a
      reminder, please ensure that you refrain from using or disclosing
      TriNet’s Company Information in any way, as more fully described in
      the PIIA. Company Information can include, by way of example,
      pricing strategy and cost data; the personally identifying and protected
      health information of Company . . . ; lists of current and potential
      customers of TriNet; strategies, forecasts, and other marketing
      information and techniques; employment and recruiting strategies and
      processes; and sales practices, strategies, methods, forecasts,
      compensation plans, and other sales information.

      27.    The Legal Obligations Letter also stated:

      Return of Company Property. You must return and not keep in your
      possession, copy, recreate, or deliver to anyone else any and all
      Company property, including but not limited to company records (hard
      and electronic copies, including for example business plans and
      forecasts, financial information, sales materials, customer and
      prospective customer lists, reports, programs, and proposals), tangible
      property (including but not limited to laptop/desktop computers, flash

                                         9
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 10 of 31 PageID 10




      drives, CD-ROMs, cell phones, smart phones, tablets and other PDA
      devices), building entry/access cards, identification badges and keys,
      devices, and documents, together with all copies thereof (in whatever
      medium recorded), and any other property or material containing or
      disclosing Company Information.

            Pigliavento’s Receipt of TriNet’s Confidential Information

      28.     When Pigliavento was hired by TriNet, he acknowledged receipt of

TriNet’s Code of Business Conduct and Ethics (“Ethics Code”).           Pigliavento

reaffirmed his acknowledgement of the Ethics Code every year that he was

employed by TriNet, most recently on November 13, 2019.

      29.     Pursuant to the Ethics Code, Pigliavento agreed not to disclose and to

protect TriNet’s Confidential Information: “We are each also obligated to protect

TriNet’s trade secrets and other intellectual property, and to comply with our

individual contractual obligations regarding non-disclosure of confidential

information, along with other applicable restrictive covenants.”

      30.     The Ethics Code also put Pigliavento on notice that misappropriation

of TriNet’s Confidential Information is theft: “Misappropriation of TriNet funds,

resources, and trade secrets is theft. Any colleague who engages in such activity

risks not only termination of employment with TriNet, but also criminal, civil, and

contractual penalties.”

      31.     When Pigliavento commenced his employment with TriNet, he also

acknowledged the TriNet Colleague Handbook (the “Handbook”). Like the Ethics



                                         10
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 11 of 31 PageID 11




Code, Pigliavento acknowledged the Handbook after every major revision, most

recently on October 16, 2018.

       32.      By acknowledging the Handbook, Pigliavento agreed to follow all

TriNet policies related to electronic communications, company devices and sharing

information with third parties.

       33.      One of TriNet’s electronic communications policies is known as the

TriNet’s Technology Resources Acceptable Use Policy (“Technology Policy”).

       34.      Under Section D of the Technology Policy, Pigliavento was permitted

to use and/or share TriNet’s information only to the extent necessary to perform his

job duties: 1

                Colleagues may access, use or share Information only to
                the extent it is authorized and necessary to fulfill assigned
                job duties and only using Technology Resources.

                Colleagues should store Information using only methods
                approved by the Technology Department. Colleagues
                may not store Information in any cloud-based system (e.g.,
                Dropbox, iCloud, Google Drive, etc.) that has not
                previously been approved by the Technology Department.
                Colleagues may not use portable drives or other storage
                media to download or store Information for any purpose
                unless approved by the Technology Department.

1
  Under the Technology Policy, “Technology Resources” include: “individual
computers and computing devices”; “[s]erver and network computers”; and internet
and Wi-Fi. They also include “[a]ll business information and data, including
proprietary, confidential, trade secret and personal information and any other
information and data related to TriNet or its customers that is created, stored or
transmitted using Technology Resources,” which the Technology Policy refers to
collectively as “Information.”

                                             11
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 12 of 31 PageID 12




             Colleagues may not transmit, retrieve, or store information
             on their personal email systems. Colleagues may not use
             personal e-mail to conduct TriNet business.

      35.    The Technology Policy also prohibited Pigliavento from sharing

TriNet’s proprietary, confidential, or trade secret information:

      Colleagues are prohibited from the following activities:
      ....

      2. Unauthorized Distribution of Information. Distributing, or
      exchanging, without authorization, any TriNet proprietary, confidential
      or trade secret information with any third party.

      3.    Access Beyond Need-to-Know.         Accessing Information,
      Technology Resources or a customer’s account for any purpose other
      than conducting the colleague’s assigned job duties, even if the
      colleague has authorized access to such Information, Technology
      Resources or customer’s account.

      4. Modification of TriNet Intellectual Property. Unlawfully using
      or modifying any TriNet logo, trademark, service mark, slogan, or other
      intellectual property of TriNet, including advertising materials.

      ....

      7. Violating Others’ Rights. Violating the rights of any person or
      TriNet protected by trademark, trade dress, right of publicity/privacy,
      copyright, trade secret, patent or other intellectual property right, or
      similar laws or regulations. To avoid violating the rights of third
      parties, as a general rule, colleagues should not use, copy or post any
      content, information, text or images that have been created by, or are
      owned by, others including content on the Internet, unless TriNet has
      secured the right to do so.

      36.    A second electronic communications policy at TriNet is known as the

the Confidential Information Policy. That policy provides in part:



                                         12
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 13 of 31 PageID 13




      Confidential or proprietary information includes all information that
      has or could have commercial business value or other utility in TriNet’s
      business, or the unauthorized disclosure of which could be detrimental
      to TriNet’s interests, whether or not such information is specifically
      identified as confidential information by TriNet. By a way of example
      and not limitation, confidential information includes any and all
      information, whether or not meeting the legal definition of trade secret,
      concerning: the Company’s business plans, strategies, budgets, sales,
      projections, forecasts, financial and operating information, business
      contracts, databases, financial and account numbers, HIPAA protected
      medical information, customer and vendor information, advertising and
      marketing plans, proposals, training materials and methods, proposed
      services and products and other information not available to the public.

      37.    The Confidential Information policy protects confidential information

by, among other things, prohibiting its improper disclosure:

      Regardless of whether information is specifically marked as
      confidential, it is each colleague’s responsibility to keep confidential
      information in confidence (except as otherwise allowed by law). You
      must not use, reveal, or divulge any such information unless it is
      necessary for you to do so in performance of your duties (or except as
      otherwise allowed by law). All confidential and/or proprietary
      information is the property of TriNet, and you are obligated to maintain
      its confidentiality even after the termination of your employment
      regardless of the reason your employment ended.

      38.    Throughout this Complaint, the Ethics Code, the Handbook, the

Technology Policy and the Confidential Information policy shall be referred to as

the “Security Policies.”

      39.    TriNet derives substantial benefit from its Confidential Information.

Among other things, TriNet’s Confidential Information is valuable in allowing

TriNet to (i) identify potential customers; (ii) devise and implement sales and



                                         13
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 14 of 31 PageID 14




marketing strategies targeted to specific customers or industries; (iii) competitively

price its products and services to prospective and actual customers; (iv) determine

those customers that are most profitable for the company; and (v) make sound

financial business decisions.

      40.    TriNet would be substantially and irreparably harmed if its Confidential

Information were publicly disclosed or disclosed to one or more of its competitors

like Vensure.    For example, if a competitor obtained TriNet’s Confidential

Information regarding prospective or actual customers’ anticipated revenues, the

competitor could use that information to target TriNet’s most valuable and profitable

customers. As another example, if a competitor obtained TriNet’s Confidential

Information regarding when its customers’ contracts with TriNet were expiring, the

competitor could use that information to identify customers to target for solicitation

and to time the solicitations with the expiring contract. As one final example, if a

competitor obtained confidential sales and other information about TriNet’s

personnel, the competitor could use that information to target TriNet’s most-valued,

successful and profitable employees.

   Pigliavento’s Improper and Unlawful Transmission, Misappropriation,
         Disclosure and/or Use of TriNet’s Confidential Information

      41.    Pigliavento breached his PIIA, fiduciary duty to TriNet, TriNet’s

Security Policies, and state and federal law by improperly and unlawfully accessing,




                                         14
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 15 of 31 PageID 15




transmitting, disseminating, disclosing, and/or using TriNet’s Confidential

Information to benefit himself and his new employer, Vensure.

      42.   For example, on February 14, 2020, only four days before Pigliavento

informed TriNet that he was resigning, Pigliavento sent a document to his personal

Gmail email account (kane3673@gmail.com) entitled “FS Q1 Winboard 2-10.” (the

“Highly-Confidential Customer Spreadsheet”).

      43.   The Highly-Confidential Customer Spreadsheet contained a wealth of

TriNet’s highly-confidential and proprietary information, including information

about all of TriNet’s financial services industry customers from January 2018

through April 2020.    The Highly-Confidential Customer Spreadsheet included

customer names, customer size, financial data regarding each customer, and

information regarding the TriNet employee(s) responsible for soliciting each

customer. By including the TriNet employee responsible for the solicitations, the

Highly-Confidential Customer Spreadsheet made it possible for Pigliavento to

determine the territory and market from which that deal originated.

      44.   The information contained within the Highly-Confidential Customer

Spreadsheet is Confidential Information.

      45.   The Highly Confidential Customer Spreadsheet contains confidential

and proprietary information that, if disclosed outside of TriNet, is likely to cause

TriNet irreparable harm. Among other things, the information could be used by



                                        15
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 16 of 31 PageID 16




TriNet’s competitors to unfairly compete against TriNet.            For example, the

spreadsheet could allow TriNet’s competitors to know: (i) which businesses TriNet

is working with within the financial services industry; (ii) the specific details of the

relationship TriNet has with its financial services industry clients; and (iii) the

amount of revenue and/or profits each customer has generated or is projected to

generate (thereby allowing TriNet’s competitors, such as Vensure, to target TriNet’s

most profitable customers).

      46.    Pigliavento had no legitimate business reason to access or send the

Highly-Confidential Customer Spreadsheet to himself only four days before

disclosing to TriNet that he was going to become a Regional Sales Manager for one

of TriNet’s competitors, Vensure.

      47.    Pigliavento was not authorized to send the Highly-Confidential

Customer Spreadsheet to his personal Gmail account, particularly as he was

preparing to leave TriNet to work for a competitor.

      48.    Upon information and belief, Pigliavento has accessed, reviewed,

disclosed and/or used information contained within the Highly-Confidential

Customer Spreadsheet during his employment with Vensure including, without

limitation, providing the information to Vensure, using the information to identify

prospective customers for Vensure, and/or soliciting customers on the list to

terminate their business relationship with TriNet and to move their business to



                                          16
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 17 of 31 PageID 17




Vensure. Further, upon information and belief, Vensure has knowingly permitted

and/or allowed Pigliavento to use TriNet’s confidential information to benefit

Vensure.

      49.    Pigliavento’s improper conduct is not limited to his unlawful

transmission of the Highly-Confidential Customer Spreadsheet. Upon information

and belief, Pigliavento has used other TriNet Confidential Information – e.g.,

information about the sales and/or profits generated by specific TriNet employees -

to directly and/or indirectly identify, recruit and/or solicit TriNet’s employees to

terminate their employment with TriNet and to become employed by Vensure. Upon

information and belief, Vensure has permitted and allowed Pigliavento to engage in

such unlawful conduct. Indeed, upon information and belief, Vensure’s Senior Vice

President of Recruiting Services, Walter Sabrin, has coordinated with Pigliavento to

improperly identify, solicit and recruit TriNet employees, including, without

limitation, the following employees: Julianne Randolph, Chad Todora, Ervin

Garibovic, Tyler McCaw and/or Scott Hagen.

                                       COUNT I

                             Breach of Contract (PIIA)

      50.    The allegations in Paragraphs 1 through 49 are incorporated by

reference as if stated fully herein.

      51.    On March 30, 2016, Pigliavento executed his PIIA. See Exhibit A.



                                         17
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 18 of 31 PageID 18




      52.      The PIIA is a valid and binding contract between TriNet and

Pigliavento.

      53.      TriNet performed its duties and obligations under the PIIA.

      54.      Paragraph 1 of the PIIA prohibits Pigliavento from “directly or

indirectly disclos[ing] to any person or entity, or us[ing], except for the sole benefit

of [TriNet], any of [TriNet]’s confidential or proprietary information or trade secrets

(collectively, ‘Company Information’).” Paragraph 1 of the PIIA applies both

“during and after” Pigliavento’s employment with TriNet.

      55.      The PIIA defines “Company Information” as including, among other

things, TriNet’s “business plans”; “pricing strategy and cost data”; “lists of current

and potential customers”; “strategies, forecasts and other marketing information and

techniques”; “sales practices, strategies, methods, forecasts, compensation plans,

and other sales information”; and “information about [its] supplier, vendor and

contractor relationships such as contact person(s), pricing and other terms.”

      56.      Paragraph 2 of the PIIA prohibits Pigliavento, both during and after his

employment, from disclosing or using “Third Party Information,” except in

connection with his work for TriNet. The PIIA defines “Third Party Information”

as confidential or proprietary information that TriNet receives from third parties.




                                           18
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 19 of 31 PageID 19




      57.     Paragraph 5 of the PIIA prohibits Pigliavento from using “Company

trade secret information to attempt to call on, solicit, or take away any clients or

prospects of the Company except on behalf of the Company.”

      58.     Pigliavento breached his PIIA by, inter alia, directly or indirectly

accessing, transmitting, disclosing, and/or using TriNet’s “Company Information”

and “Third Party Information” for his own personal benefit and/or for the benefit of

his new employer, Vensure.

      59.     For example, on February 14, 2020, only four days before Pigliavento

disclosed to TriNet that he was resigning to work for Vensure, Pigliavento sent the

Highly-Confidential Customer Spreadsheet to his personal Gmail email account

(kane3673@gmail.com).       That spreadsheet contained Confidential Information

about all of TriNet’s financial services industry clients from January 2018 to April

2020, including, without limitation, the customer’s name, the customer’s anticipated

revenue, and the status of the company’s relationship with TriNet.

      60.     Pigliavento was not authorized to send to his personal email and keep

the information on the Highly-Confidential Customer Spreadsheet.

      61.     Pigliavento had no legitimate business reason to send the Highly-

Confidential Customer Spreadsheet to his personal Gmail email account four days

before disclosing to TriNet that he was leaving the company to work for a

competitor.



                                         19
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 20 of 31 PageID 20




      62.   Pigliavento was not authorized to send the Highly-Confidential

Customer Spreadsheet to his personal Gmail email account four days before

disclosing to TriNet that he was leaving the company to work for a competitor.

      63.   In addition, upon information and belief, Pigliavento improperly used

and/or disclosed TriNet’s Confidential Information to, directly and/or indirectly,

identify, recruit and/or solicit TriNet employees to terminate their employment with

TriNet and to work for Vensure.        Upon information and belief, Pigliavento

coordinated and conspired with Vensure employees, including, without limitation,

Watler Sabrin, when engaging in these breaches.

      64.   Under Paragraph 4 of the PIIA, when Pigliavento resigned from TriNet,

he was required to return to TriNet the company’s property and Confidential

Information in his possession:

      4.     Return of Company Property. When I leave the employ of the
      Company, I will deliver to the Company (and will not keep in my
      possession, copy, or recreate or deliver to anyone else in whole or in
      part) any and all items including but not limited to files, drawings,
      notes, notebooks, memoranda, specifications, records, business plans
      and forecasts, financial information, sales materials, customer and
      prospective customer lists, reports, programs, proposals,
      specifications[,] computer-record information (including emails),
      tangible property (including but not limited to laptop/desktop
      computers, flash drives, CD-ROMs, cell phones, blackberries, tablets
      and other PDA devices), building entry/access cards, identification
      badges and keys, devices, and documents, together with all copies
      thereof (in whatever medium recorded) and any other property or
      material containing or disclosing Company Information or Third Party
      Information. I further agree that any property owned by the Company,
      wherever located, including disks and other storage media, computers,

                                        20
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 21 of 31 PageID 21




      filing cabinets, desks/desk drawers, or lockers, is subject to inspection
      by Company personnel at any time during my employment and after,
      with or without notice.

      See Exhibit A, ¶ 4.

      65.    Pigliavento breached Paragraph 4 of the PIIA by failing to return to

TriNet its property and Confidential Information when he resigned.

      66.    For example, Pigliavento had, and upon information and belief still has,

possession of emails, spreadsheets and/or documents containing TriNet information,

including, without limitation, the Highly-Confidential Customer Spreadsheet.

      67.    The conduct described in Paragraphs 50 through 66 above also violated

TriNet’s Security Policies.

      68.    Pigliavento’s breaches of his PIIA have caused, and continue to cause,

TriNet irreparable and other harm.

                                COUNT II
                        BREACH OF FIDUCIARY DUTY

      69.    The allegations in Paragraphs 1 through 49 are incorporated by

reference as if stated fully herein.

      70.    During the time that Pigliavento was employed by TriNet, Pigliavento

and TriNet maintained a fiduciary relationship.

      71.    During the time that Pigliavento was employed by TriNet, Pigliavento

had a fiduciary duty to act primarily for the benefit of TriNet on matters relating to

his employment and TriNet’s business.

                                         21
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 22 of 31 PageID 22




      72.    During the time that Pigliavento was employed by TriNet, Pigliavento

had a fiduciary duty not to divert a TriNet business opportunity for his own personal

benefit or for the benefit of his new employer, Vensure.

      73.    During the time that Pigliavento was employed by TriNet, Pigliavento

had a fiduciary duty not to misappropriate TriNet’s Confidential Information or to

use TriNet’s Confidential Information for his own personal benefit or for the benefit

of any entity other than TriNet, including his new employer Vensure.

      74.    Pigliavento breached his fiduciary duty to TriNet by, inter alia,

misappropriating TriNet’s Confidential Information and by improperly disclosing it

to third parties. Examples of Pigliavento’s breaches include, without limitation,

sending to his personal Gmail email account the Highly-Confidential Customer

Spreadsheet while he was still employed by and had a fiduciary duty to TriNet. The

details of this and other improper acts are described in Paragraphs 14 through 49

above, which are incorporated herein by reference.

      75.    Pigliavento’s breaches of his fiduciary duty have caused, and continue

to cause, TriNet harm.

      76.    As a result of Pigliavento’s breaches of fiduciary duty, TriNet is entitled

to recover not only the actual damages caused by Pigliavento’s breaches, but also

any compensation TriNet provided to Pigliavento during the period in which he was

disloyal or otherwise breached his fiduciary duties.



                                          22
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 23 of 31 PageID 23




      77.    Pigliavento’s breaches of fiduciary duty were knowing, intentional,

willful, and malicious, and therefore TriNet is entitled to recover punitive damages.

                             COUNT III
                VIOLATION OF FLORIDA DECEPTIVE AND
                    UNFAIR TRADE PRACTICES ACT

      78.    The allegations in Paragraphs 1 through 49 are incorporated by

reference as if stated fully herein.

      79.    Pigliavento, to benefit himself and Vensure, engaged in the unfair

methods of competition, unconscionable acts or practices, and unfair and deceptive

acts or practices alleged herein.

      80.    The unfair methods of competition, unconscionable acts and practices,

and unfair or deceptive acts in which Pigliavento engaged in include, without

limitation, misappropriation of trade secrets for the benefit of himself and Vensure

in violation of DTSA and FUSTA. For example, Pigliavento misappropriated

TriNet’s Highly-Confidential Customer Spreadsheet.

      81.    Further, upon information and belief, Pigliavento improperly used

and/or disclosed TriNet’s Confidential Information to, directly and/or indirectly,

identify, recruit and/or solicit TriNet employees to terminate their employment with

TriNet and to work for Vensure.        Upon information and belief, Vensure has

permitted and allowed Pigliavento to engage in such unlawful conduct. Indeed, upon

information and belief, Vensure’s Senior Vice President of Recruiting Services,



                                         23
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 24 of 31 PageID 24




Walter Sabrin, has coordinated with Pigliavento to improperly identify, solicit and

recruit TriNet employees, including, without limitation, the following employees:

Julianne Randolph, Chad Todora, Ervin Garibovic, Tyler McCaw and/or Scott

Hagen.

      82.    These unfair methods of competition, unconscionable practices, and

unfair and deceptive acts, are prohibited by Fla. Stat. § 501.201, the Florida

Deceptive & Unfair Trade Practices Act (“FDUTPA”).

      83.    As a direct and proximate result of Pigliavento’s violations of the

FDUTPA, TriNet has suffered and will continue to suffer economic losses and

irreparable injuries.

      84.    The Court has jurisdiction to enjoin the past, current and future

violations of the FDUTPA pursuant to Fla. Stat. § 501.211(1), and is authorized to

award actual damages for such violations pursuant to Fla. Stat. § 501.211(2). TriNet

is also entitled to recover its attorneys’ fees incurred in the prosecution of this action,

pursuant to Fla. Stat. § 501.2105.

                              COUNT IV
                    DEFEND TRADE SECRETS ACT (DTSA)

      85.    The allegations in Paragraphs 1 through 49 are incorporated by

reference as if stated fully herein.

      86.    Under 18 U.S.C. § 1836(b)(1), TriNet may bring a civil cause of action

against Pigliavento for misappropriation of TriNet’s trade secrets.

                                            24
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 25 of 31 PageID 25




      87.     TriNet is the owner of its Confidential Information, i.e., TriNet is the

entity holding rightful, legal, and/or equitable title rests of the Confidential

Information. See 18 U.S.C. § 1839(4).

      88.     TriNet’s Confidential Information comprises trade secrets as it is a form

of business that includes patterns, plans, compilations, program devices, methods,

techniques, processes, or procedures, whether tangible or intangible, and whether or

how stored, compiled, or memorialized physically, electronically, graphically,

photographically, or in writing. 18 U.S.C. § 1839(3). This trade secret information

derives independent economic value from not being generally known and not being

readily ascertainable through proper means. 18 U.S.C. § 1839(3)(B). Moreover,

TriNet has undertaken reasonable efforts under the circumstances to maintain its

secrecy, including making employees subject to (i) the PIIA and (ii) TriNet’s

Security Policies, which contain clear and conspicuous prohibitions against

unauthorized acquisition and/or use of Confidential Information. 18 U.S.C. §

1839(3)(A).

      89.     TriNet’s Confidential Information is used to provide services to clients

around the United States, and thus is used in, and intended for use in, interstate

commerce. 18 U.S.C. § 1836(b)(1).

      90.     Pigliavento has misappropriated TriNet’s Confidential Information by

acquiring Confidential Information on his personal email account, including the



                                          25
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 26 of 31 PageID 26




Highly-Confidential Customer Spreadsheet.             18 U.S.C. §§ 1839(5)(A),

1839(5)(B)(i).

      91.    Pigliavento’s misappropriation of Confidential Information was

perpetrated through improper means, i.e., breaching his duty to maintain secrecy

under his PIIA and TriNet’s Security Policies. 18 U.S.C. § 1839(6)(A). Further

details of Pigliavento’s improper acts are described in Paragraphs 14 through 49

above, which are incorporated herein by reference.

      92.    Pigliavento’s misappropriation of TriNet’s Confidential Information

was willful and malicious. 18 U.S.C. § 1836(b)(3)(C).

      93.    Pigliavento’s misappropriation has caused, and continues to cause,

TriNet harm.

      94.    Through this action, TriNet seeks to recover the actual damages caused

by the misappropriation as well as the unjust enrichment that inured to Pigliavento

as a result of the misappropriation. 18 U.S.C. § 1836(b)(3)(B)(i). In addition, TriNet

seeks to recover exemplary damages and attorneys’ fees and costs. 18 U.S.C. §§

1836(b)(3)(C), 1836(b)(3)(D).

                            COUNT V
            FLORIDA UNIFORM TRADE SECRETS ACT (FUTSA)

      95.    TriNet realleges and incorporates herein by reference the allegations

contained in Paragraph Nos. 1 through 49 above as if set forth fully herein.




                                         26
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 27 of 31 PageID 27




      96.    Under the Florida Uniform Trade Secrets Act, Fla. Stat. § 688.001, et

seq., TriNet may bring an action for damages and injunctive relief.

      97.    Pigliavento misappropriated numerous TriNet trade secrets related to

its customers, business and methodologies, and systems and tools used for the

services it provides to its customers.

      98.    The trade secrets misappropriated by Pigliavento derive independent

economic value by virtue of not being generally known to, and not being readily

ascertainable by, other persons who can obtain economic value from its disclosure

or use.

      99.    TriNet takes reasonable measures to maintain the secrecy of and protect

its trade secrets, including limiting access to them and preventing anyone from

accessing such information who is not subject to nondisclosure obligations.

      100. Pigliavento, through his employment and engagement with TriNet,

acquired, had access to, and had direct knowledge of TriNet’s trade secrets as

described above.

      101. Pigliavento misappropriated TriNet’s Confidential Information through

improper means, including by taking the information in breach of his PIIA and

TriNet’s Security Policies.

      102. At the time Pigliavento misappropriated TriNet’s Confidential

Information, he knew or had reason to know that he obtained the Confidential



                                         27
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 28 of 31 PageID 28




Information through improper means. Indeed, Pigliavento’s PIIA and TriNet’s

Security Policies, as well as his own job duties, put Pigliavento on notice that the

Confidential Information he misappropriated was a trade secret and that he was not

permitted to use it for his own personal benefit or for the benefit of Vensure.

      103. Pigliavento was obligated by contract and by applicable law, to refrain

from disclosing and/or using TriNet’s trade secrets, including to his new employer

Vensure.

      104. TriNet did not provide Pigliavento with express or implied consent to

misappropriate its Confidential Information, particularly including the Highly-

Confidential Customer Spreadsheet.

      105. As a direct and proximate result of Pigliavento’s misappropriation,

disclosure, and use of TriNet’s trade secrets in violation of the FUTSA, TriNet has

suffered and will continue to suffer immediate and irreparable injury to its business,

goodwill, and income. This injury, while substantial, may be difficult to calculate

with precision.

      106. In addition to causing TriNet to suffer monetary damages, Pigliavento

has caused TriNet to suffer damages for which it has no adequate remedy at law to

protect it from the unlawful and continuing misappropriation, disclosure, or use of

its trade secrets by Pigliavento.




                                         28
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 29 of 31 PageID 29




      107. The threat of harm to TriNet in the absence of injunctive relief far

outweighs the threat of harm to Pigliavento if an injunction is granted. TriNet faces

substantial financial loss, loss of goodwill, and loss of its competitive position in the

marketplace, whereas the only “hardship” imposed on Pigliavento would be to

prevent it from reaping any illicit gain or benefit from misappropriation, disclosure,

and use of TriNet’s trade secrets.

      108. The public interest would be served by granting the relief sought in that

the public clearly favors preventing entities such as Pigliavento from profiting from

his improper and unlawful conduct.

      109. The misappropriation by Pigliavento was willful and malicious.

Accordingly, TriNet is entitled to an award of exemplary damages and attorneys’

fees pursuant to Fla. Stat. § 688.005.

                                 PRAYER FOR RELIEF

             WHEREFORE, TriNet prays for a judgment as follows:

      (1)    Judgment in favor of TriNet against Pigliavento;

      (2)    An injunction against Pigliavento and all parties working in concert

with him;

      (3)    An Order allowing TriNet to recoup the compensation it paid

Pigliavento during the period he was disloyal;

      (4)    An award of actual and compensatory damages;



                                           29
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 30 of 31 PageID 30




      (5)   An aware of punitive and exemplary damages;

      (6)   An award of pre-judgment interest;

      (7)   An award of post-judgment interest;

      (8)   An award of reasonable attorneys’ fees, costs, and expenses; and

      (9)   Such further relief as the Court deems just and proper.

Dated this 28th day of August, 2020.


                                              Respectfully submitted,

                                              /s/Catherine H. Molloy
                                              Catherine H. Molloy
                                              Florida Bar No. 33500
                                              Email: molloyk@gtlaw.com
                                              GREENBERG TRAURIG, P.A.
                                              101 E. Kennedy Boulevard
                                              Suite 1900
                                              Tampa, Florida 33602
                                              Telephone: (813) 318-5700
                                              Facsimile: (813) 318-5900

                                              Steven J. Rosenwasser
                                              (pro hac vice forthcoming)
                                              rosenwassers@gtlaw.com
                                              GREENBERG TRAURIG, LLP
                                              Terminus 200
                                              3333 Piedmont Road NE
                                              Suite 2500
                                              Atlanta, GA 30305
                                              Telephone: (678) 553-2100
                                              Facsimile: (678) 553-2212

                                       Attorneys for TriNet USA, Inc.




                                         30
Case 8:20-cv-02018-VMC-AAS Document 1 Filed 08/28/20 Page 31 of 31 PageID 31




                                    31
